NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            27-OCT-2021
                                            10:34 AM
                                            Dkt. 17 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

      OLGA VLADIMIROVNA BORDENYUK, Plaintiff-Appellant, v.
           DAYNA SARA KAULIA-WEBB, Defendant-Appellee


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                        WAILUKU DIVISION
                   (CASE NO. 2DRC-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On July 19, 2021, self-represented Plaintiff-
Appellant Olga Vladimirovna Bordenyuk (Bordenyuk) filed the
notice of appeal;
           (2) On August 13, 2021, the district court clerk filed
the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before August 23, 2021, and September 22, 2021,
respectively;
           (3) Bordenyuk failed to file either document or request
an extension of time;
           (4) On September 29, 2021, the appellate clerk entered
a default notice informing Bordenyuk that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on October 11,
2021, for appropriate action, which could include dismissal of
the appeal, under Hawai#i Rules of Appellate Procedure (HRAP)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Rules 12.1(e) and 30, and Bordenyuk could request relief from
default by motion;
           (5) The appellate clerk mailed the notice of entering
case on calendar and the default notice to Bordenyuk at her
address indicated on the notice of appeal and record on appeal,
but both documents were returned. The appellate clerk also
mailed the default notice to another address for Bordenyuk found
in the district court record, which was not returned; and
           (6) Bordenyuk has not filed a notice of change of
address, consistent with HRAP Rule 25(f), or taken any further
action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, October 27, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2